United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3756
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Dossie E. Richmond

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                             Submitted: May 31, 2022
                               Filed: June 8, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Dossie Richmond appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense. See 21 U.S.C. § 841(a)(1) and (b)(1)(B). His

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the substantive reasonableness of the
prison sentence.

       Having reviewed the record under a deferential abuse-of-discretion standard
of review, see Gall v. United States, 552 U.S. 38, 41, 51 (2007), we conclude
Richmond’s prison sentence was not substantively unreasonable. The district court
considered the statutory sentencing factors and did not overlook a relevant factor,
give significant weight to an improper or irrelevant factor, or commit a clear error of
judgment in weighing relevant factors. See 18 U.S.C. § 3553(a); United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). Furthermore, the district
court imposed a sentence below the Guidelines range. See United States v. Bevins,
848 F.3d 835, 841 (8th Cir. 2017) (“[I]t is nearly inconceivable that a sentence is so
high as to be substantively unreasonable and constitute an abuse of discretion when
the district court imposed a below-Guidelines sentence.” (internal quotation marks
omitted)). Finally, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and have found no non-frivolous issues for appeal.

     Accordingly, we affirm the judgment of the district court and grant counsel’s
motion to withdraw.
                    ______________________________




                                         -2-